



EXHIBIT 10.7


Summary Description of
Named Executive Officer Compensation


As part of the Company’s general salary and wage reductions, in February of
2016, the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of TETRA Technologies, Inc. (the “Company”), at the request of Company
management, approved reductions in the base annual salaries of certain officers
of the Company, including the officers who were identified as named executive
officers in the Company’s 2016 proxy statement. The effect of such salary
reductions for the named executive officers was to reduce their respective
annual base salaries by ten percent (10%) for an initial period of six months,
which was later extended through year end. In May of 2016, the Compensation
Committee approved an additional ten percent (10%) reduction in the base annual
salaries of such officers. In January of 2017, the Compensation Committee
approved partial reinstatement of the reduced portion of the named executive
officers' base salaries.


The following table sets forth the reduced base salaries currently in effect for
each individual identified as a named executive officer in the Company’s 2016
proxy statement.
Named Executive Officer
Title
Current Base Salary
Stuart M. Brightman
President and Chief Executive Officer
$562,499
Elijio V. Serrano
Senior Vice President and Chief Financial Officer
$370,431
Joseph Elkhoury
Senior Vice President and Chief Operating Officer
$405,000
Peter J. Pintar
Senior Vice President
$333,216
Bass C. Wallace, Jr.
Senior Vice President and General Counsel
292,032



There have been no other changes in compensation for current officers who were
identified as named executive officers in the Company's 2016 proxy statement.











